Citation Nr: 1456454	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-30 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a left wrist disability.

2. Entitlement to service connection for a right wrist disability.

3. Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right ankle sprain.

4. Entitlement to service connection for a right knee disability, to include as secondary to the service-connected right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1996 to January 2000.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The claim for service connection for posttraumatic stress disorder (PTSD) was also denied in April 2010.  The Veteran timely appealed this issue and, a statement of the case was issued in October 2012.  In the substantive appeal which was received in October 2012, the Veteran excluded the PTSD claim from appellate review.  Thus, the Board concludes that the Veteran is not currently seeking appellate review with respect to the claim for service connection for PTSD.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.  The claims for service connection for a right wrist disability, a left knee disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a left wrist sprain is of service onset.  

CONCLUSION OF LAW

A left wrist sprain was incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board's decision herein to grant service connection for a left wrist disability constitutes a complete grant of that benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  There is no prejudice to the Veteran.

II. The Merits of the Claim for Service Connection for Left Wrist Disability

The Veteran contends that his current left wrist disability is the result of injuries sustained during his active duty service.  Specifically, he testified at the November 2013 hearing that his duties as a parachute rigger, which included packing approximately 25 parachutes a day, led to stress fractures in his left wrist.  He also stated that stowing nylon suspension cords also contributed to his left wrist problems.  He contends that the problems in his left wrist, such as pain and discomfort, started during service and have continued since.  He stated that he was diagnosed with carpal tunnel syndrome in this joint. 

Governing Rules and Regulations

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) in certain cases the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, a sprain of the left wrist is not a "chronic disease" under 38 C.F.R. § 3.309(a), and, therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303.  Further, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in the claimant's favor.  Reasonable doubt means one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background and Analysis

According to the evidence of record, the Veteran was treated for left wrist problems during service on several occasions.  In April 1998, he sought treatment for left wrist pain noted without trauma.  In June 1998, he reported radial wrist pain with posttraumatic pain and inflammation in the left first carpometacarpal joint.  A separate June 1998 treatment report indicated a  provisional diagnosis of metatarsophalangeal stress fracture was noted.  The examiner stated the Veteran had possible carpal bone involvement.  The Veteran reported the pain increased gradually while packing parachutes.  In August 1998, he continued to complain of left wrist where a fall during roller blading caused a stress fracture.  An October 1999 follow up treatment report indicates that he sustained an injury from a jump.  The left wrist was neuro-vascularly intact.  There was good capillary refill, no edema or erythema and no crepitus was felt.  X-rays showed good healing. 

The Board acknowledges that post-service treatment records do not indicate any left wrist abnormalities.  However, in July 2013, the Veteran was afforded a VA examination where a diagnosis of left wrist sprain was confirmed.  Based on the physical examination and the Veteran's reported history, the examiner opined that it was at least as likely as not that his a left arm condition including the wrist was incurred during the Veteran's military service. 

In light of the totality of the evidence of record, the Board finds that service connection for the Veteran's left wrist disability is warranted.  Clearly, the Veteran complained of, and was treated for, left wrist condition during his military service.  He also described continued left wrist problems after service.  In this regard, the Board acknowledges the Veteran's lay history of his disability.  Indeed, he testified under oath at the hearing before the undersigned that he has been experiencing left wrist problems since the in-service injuries to this joint.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that a claimant exhibited certain symptoms at particular time following service).  Moreover, a recent VA examination associated the Veteran's current left wrist sprain with his active duty.  

Accordingly, and by resolving doubt in favor of the Veteran, the Board finds that service connection for a left wrist sprain is warranted based on the weighing of the probative value of the medical evidence in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a left wrist sprain is granted.


REMAND

Unfortunately, a remand of the issues remaining on appeal is required.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  Specifically, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).

Right Wrist

The Veteran contends his current right wrist condition is the result of injuries sustained during his active duty service.  He testified at the November 2013 hearing that similar to the left wrist problems, he injured his right wrist during the course of performing his duties as a parachute rigger.  He contends that, although his left wrist is worse than the right, the problems in his right wrist started during service and have continued since.  He also stated he was diagnosed with carpal tunnel syndrome in his wrists at the Robinson Health Clinic in Fort Bragg.  

The Board acknowledges that the post-service treatment records are absent of any diagnosis for a left wrist condition, to include carpal tunnel syndrome.  Of importance to the Board in this regard, however, is the fact that he contends that he still experiences symptoms of pain, numbness, and discomfort since service.

Given the Veteran's report of continued right wrist symptoms since service, the Board finds this claim should be remanded for a VA examination to clarify the Veteran's diagnosis and obtain an adequate etiological opinion.  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the claimed right wrist condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Furthermore, on remand, the RO should secure any outstanding records and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Namely, records from the Robinson Health Clinic in Fort Bragg, where the Veteran maintains that he was diagnosed with carpal tunnel syndrome must be obtained and associated with the claims file.

Right and Left Knees

The Veteran contends his current bilateral knee condition is the result of injuries sustained during his active duty service.  At the November 2013 hearing, the Veteran testified that he injured his right knee while taking a physical training test.  He further stated that he could not recall how he injured his left knee but that he has a torn anterior cruciate ligament and a lateral collateral ligament.  In this regard, the Board acknowledges that service treatment records indicate that in May 1999 the Veteran sought treatment for right knee while maneuvering through an obstacle course.  A right knee abrasion and contusion was noted.  

The Veteran also stated at the recent hearing that he was current receiving treatment at the VA hospital in New Haven, Connecticut.  According to the post-service treatment records, he sought treatment in December 2008 when he injured his right knee in a snowboarding accident.  

In September 2013, the Veteran's representative stated that it was possible that the Veteran's bilateral knee conditions were secondary to his service-connected right ankle sprain as it alters his gait.  The Board confirms that the Veteran has been service-connected for a right ankle sprain, assigned a noncompensable disability rating, effective April 12, 2012.

Given the Veteran's report of ongoing bilateral knee symptomatology, the in-service and post-service injury of the right knee, and the secondary theory of entitlement, the Board finds this claim should be remanded for a VA examination to clarify the Veteran's diagnosis and obtain an adequate etiological opinion.  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the claimed right knee condition and a left knee condition (versus medial meniscus tear).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Furthermore, on remand, the RO must secure any outstanding records and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the secondary service connection aspect of his appeal-and, in particular, the issues of entitlement to service connection for right and left knee disabilities, asserted to be secondary to the service-connected right ankle sprain.  

2. Contact the appropriate VA medical facilities and obtain and associate with the claims file all outstanding records of pertinent treatment.   In addition, the Veteran's treatment records from the Robinson Health Clinic in Fort Bragg should be obtained and associated with the claims file.

Also, obtain all private treatment records which have not been obtained already and are related to the Veteran's claims.  The Veteran should be contacted and requested to provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The Veteran should be informed that he can also provide alternative forms of evidence.

3. After all outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for a right wrist disability.  The entire claims file (i.e. the paper claims file and any electronic records) must be made available to the examiner designated to examine the Veteran, and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner is asked to clarify whether the Veteran has a diagnosis of a right wrist disability, to include carpal tunnel syndrome, and if so, whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during active service or is related to any in-service disease, event, or injury.

In answering these questions, the examiner should consider and comment on the Veteran's in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records. Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Also, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for right and left knee disabilities.  The entire claims file (i.e. the paper claims file and any electronic records) must be made available to the examiner designated to examine the Veteran, and the examination report should reflect that such a review was made.  All indicated tests and studies should be completed (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner is asked to clarify whether the Veteran has a diagnosis of a disability of either knee, and, if so, whether it is at least as likely as not (50 percent or greater probability) that any such disorder:

a. had its onset during active service or is related to any in-service disease, event, or injury; or 

b. is secondary to, or aggravated by, any service-connected disability, namely a right ankle sprain.  The discussion of secondary aggravation should include consideration of the baseline level of a knee disability before the onset of aggravation, as established by medical evidence or by the earliest medical evidence created at any time between the onset of aggravation and medical evidence establishing the current level of severity of a right knee condition and a left knee condition.

In answering these questions, the examiner should consider and comment on the Veteran's in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  The examiner is asked specifically to comment on the December 2008 right knee injury and the Veteran's current disability.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Review the examination reports to ensure that they are in compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


